Title: Notes on Alexander Hamilton and “Veritas”, 12 June 1793
From: Jefferson, Thomas
To: 


June 12. Beckley tells me that Klingham has been with him to-day and relates to him the following fact. A certificate of the old Congress had been offered at the treasury and refused payment and so indorsed in red ink as usual. This certificate came to the hands of Francis [the quondam clerk of the treasury, who on account of his being dipped in the infamous case of the Baron Glaub[ec] Hamilton had been obliged to dismiss to save appearances, but with an assurance of all future service, and he accordingly got him established in New York]. Francis wrote to Hamilton that such a ticket was offered him but he would not buy it unless he would inform him and give him his certificate that it was good. Hamilton wrote him a most friendly letter and sent him the certificate. He bought the paper and came on here, and got it recognized, whereby he made 2500. Dollars. Klingman saw both the letter and certificate.

Irving a clerk in the treasury, an Irishman is the author of the pieces now coming out under the signature of Veritas, and attacking the President. I have long suspected this detestable game was playing by the fiscal party, to place the Presidt. on their side.
